Citation Nr: 1518211	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-19 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under 38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill.

(The issues of entitlement to service connection for a right elbow disability and entitlement to increased evaluations for a left shoulder disability and allergic rhinitis, were addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from April 1999 to January 2006.

This decision comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 administrative decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to education benefits under the Post-9/11 GI Bill.

The Veteran testified before the undersigned at an October 2014 hearing held from the San Diego, California, RO via videoconference.  At that time it was noted that the Veteran had requested an in-person hearing at the RO (Travel Board), but he now requested to waive that request in favor of having all testimony taken at the same time on both his pending appeals.  The appeals originated with different ROs, and had proceeded at slightly differing paces.  A transcript of the videoconference hearing is of record.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

The Veteran received a general discharge under honorable conditions following his active duty service from April 1999 to January 2006, due to misconduct.


CONCLUSION OF LAW

The criteria for entitlement to education benefits under 38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill, are not met.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  For educational assistance claims, the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 and 21.1032.  These provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510.  Here, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The duties to notify and assist do not affect matters on appeal when the issue is limited to statutory interpretation. See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  38 U.S.C.A. §§  5103, 5103A; see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.

Analysis

The Veteran seeks to supplement the education assistance he has already received under the Montgomery GI Bill, located at 38 U.S.C.A. Chapter 30, with additional benefits under the Post-9/11 GI Bill, under Chapter 33.

A prerequisite to receipt of such benefits, regardless of length of service, is receipt of an honorable discharge.  38 U.S.C.A. § 3311(c); 38 C.F.R. § 21.9520(a).  The Veteran does not dispute that his discharge in January 2006 was not honorable, but was instead only "under honorable conditions."  The Veteran was discharged due to relatively minor disciplinary problems characterized generally as misconduct.  See  DD Form 214.  This discharge does not meet the requirement for eligibility.

The Veteran has argued that based on his original date of enlistment in April 1999, and the original commitment to four years of active duty, he would have qualified for an honorable discharge in April 2003.  The misconduct which resulted in his general discharge all occurred after that date.  Therefore, his service from September 2001 to April 2003 should be counted as honorable service for purposes of calculating Post-9/11 GI Bill benefits.  

However, the DD Form 214 shows that the Veteran extended his initial term of enlistment for 48 months in April 2003.  He did not re-enlist and begin a new period of service.  He in effect renegotiated his original enlistment contract, and thereby extended the period he had to complete in order to earn a fully honorable discharge.  The service department confirmed this in January 2013 email correspondence.  

The Veteran argues that his extension has the same effect as a re-enlistment, and that he was poorly counseled by the military on the potential differences between the two paths.  However, the evidence ultimately shows that the Veteran did not re-enlist, he extended, and the Board is bound by that action.  There is no evidence that he was misled or misinformed by the service department; he must be presumed to have made an informed decision.  To presume otherwise would actually imply that in April 2003 he was planning to engage in misconduct, and should have been advised on a course of action to best avoid consequences.  

The Veteran also points to his receipt of almost $31,000.00 in education benefits under the Chapter 30 Montgomery GI Bill, and argues that the determination of eligibility should merely be carried forward.  However, VA has already found that the award of those benefits was in error; that claim had also been denied based on the Veteran's character of discharge.  When the Veteran appealed the denial, an administrative error was made, and benefits were mistakenly paid.  VA has since created a debt in the amount of the $30,977.76 of benefits paid out, and then waived collection of that debt due to the lack of any fault on the part of the Veteran.  Merely repeating the prior error is unconscionable where there is clearly, as a matter of law, no eligibility.

The Board finds that no portion of the Veteran's enlistment may be considered fully honorable for purposes of determining eligibility for education benefits.  As a matter of law, eligibility for Chapter 33 education benefits is not warranted.


ORDER

Entitlement to education benefits under 38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


